DETAILED ACTION
Response to Amendment
The amendment of March 17, 2022 is considered herein.
Claims 1, 21, and 28 have been amended.
Claims 7, 9-20, and 26 have been cancelled.
Claims 33 and 34 have been added.
Claims 1-6, 8, 21-25 and 27-34 are pending and have been considered on the merits herein.
Allowable Subject Matter
Claims 1-6, 8, 21-25 and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that of previously applied art ZHANG et al, in view of MAIER et al.  This combination fails to address the newly amended concepts which include “a memory configured to store first data related to a model of the fuel cell circuit and second data related to a plurality of compressor flow values of the gas within a first range corresponding to a compressor surge, a second range corresponding to an acceptable range, and a third range corresponding to a compressor stall”, “identify at least one of the plurality of compressor flow values of the gas within the acceptable range as one or more intermediate target compressor flow values of the gas” and “control operation of the compressor based on the control signal, at least one of the estimated flow values, and at least one of the estimated pressure values, such that the control of the operation of the compressor generates the one or more intermediate target compressor flow values and the final target compressor flow value of the gas during a plurality of respective timesteps of operation of the fuel cell circuit.”.  While the prior art previously cited does address the use of manipulation of compressor values based on detected values, the structure or method steps which provides the programmed to capabilities are not addressed by the prior art.  For this reason, the claims read free of the prior art as most recently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/29/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721